Case 2:19-cv-05393-AB-MAA Document 61 Filed 08/13/20 Page 1 of 3 Page ID #:259



  1

  2

  3

  4

  5

  6

  7

  8                          UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10    TRACY EVANSON, individually and as                 Case No. 2:19-cv-5393 AB
 11    Guardian ad Litem of ESSENCE GUSS,                 (MAAx)
       JOURNEY ROJAS, and SHILO ROJAS,
 12                                                       PROTECTIVE ORDER FOR
                               Plaintiffs,
                                                          PRODUCTION OF
 13                                                       REDACTED FILE
       vs.
 14
       COUNTY OF LOS ANGELES, a public
 15    entity; LOS ANGELES COUNTY
       SHERIFF’S DEPARTMENT;
 16    CHRISTOPHER CONLEY (#519471);
       and DOES 1 through 10, inclusive,
 17    individually and in their official capacity
       as deputy sheriffs,
 18
                               Defendants.
 19

 20

 21
             Pursuant to the “Stipulation for Production of Internal Investigation File” (doc.
 22
      60) and good cause appearing, the Court orders as follows:
 23

 24          ///
 25          ///
 26
             ///
 27
             ///
 28
       PROTECTIVE ORDER FOR PRODUCTION OF
       REDACTED IA FILE                              1                           00139867.DOCX
       Case No. 2:19-cv-5393 AB
Case 2:19-cv-05393-AB-MAA Document 61 Filed 08/13/20 Page 2 of 3 Page ID #:260



  1          The following item should be produced pursuant to this Protective Order: the
  2   Los Angeles Sheriff’s Department internal investigation file arising from the
  3   procurement and execution of the search warrant that culminated in the June 22, 2017
  4   search of Plaintiffs’ home except, however, the County of Los Angeles may redact
  5   those portions reflecting confidential third party information as to persons other than
  6   Plaintiffs, as well as the thoughts, conclusions and opinions of the investigating
  7   personnel.
  8          The Court hereby expressly authorizes the County to produce any criminal
  9   history information in the file which pertains to Plaintiffs Tracy Evanson, Essence
 10   Guss, Journey Rojas, or Shiloh Rojas pursuant to California Penal Code § 13301(b).

 11   As to any such criminal history information that the County and/or LASD produces,

 12   Plaintiffs, having expressly authorized the release of the criminal history information,

 13   may not, and shall not, pursue any remedies under California and/or federal law

 14   against the County, the LASD, or their attorneys arising from the production of this

 15   information.

 16          The use and dissemination of the item listed in this stipulation shall be limited

 17   to the prosecution and/or defense of claims in this lawsuit, and shall not be disclosed

 18   to persons other than the parties’ counsel and their staffs, and consultants or experts

 19   retained by the parties in connection to this lawsuit.

 20          It is the responsibility of counsel for the parties to inform all persons who

 21   receive the documents of the contents of this order and its restrictions.

 22          If any of the documents are filed with the Court, the filing party must comply

 23   with L.R. 79-5 and file an application pursuant to L.R. 79-5.1 to file the papers – or

 24   the confidential portion thereof – under seal.

 25          All documents produced pursuant to this stipulation and order, and any copies

 26   made of them, shall be returned to counsel for the County of Los Angeles no later

 27   than forty-five (45) days after the conclusion of the litigation (entry of final judgment,

 28
       PROTECTIVE ORDER FOR PRODUCTION OF
       REDACTED IA FILE                            2                               00139867.DOCX
       Case No. 2:19-cv-5393 AB
Case 2:19-cv-05393-AB-MAA Document 61 Filed 08/13/20 Page 3 of 3 Page ID #:261



  1   appellate decision, or dismissal pursuant to a stipulation by the parties). If copies of
  2   the documents have counsel’s notes on them they may be destroyed, and a
  3   certification of destruction, signed by Plaintiff’s counsel under penalty of perjury,
  4   may be provided to counsel for the County of Los Angeles and filed with the Court
  5   within 45 days of the conclusion of the litigation in lieu of returning the documents.
  6
      DATED: August 13, 2020
  7

  8
                                   ___________________________
  9                                 HON. MARIA A. AUDERO
 10                                 United States Magistrate Judge

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
       PROTECTIVE ORDER FOR PRODUCTION OF
       REDACTED IA FILE                            3                             00139867.DOCX
       Case No. 2:19-cv-5393 AB
